DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
	Claims 1-15, 17-39, 41 and 43-56 are pending. Claims 29-32, 37-39, 41 and 43-49 were withdrawn as being drawn to non-elected inventions. However, in view of Applicants’ amendments, all claims except 48 and 49 are examined. Claims 48 and 49 do not require the limitations of claim 1 (i.e. no unity if invention). Therefore, claims 1-15, 17-39, 41, 43-47 and 50-56 are the subject of this Office Action. Therefore, the restriction among Groups I-III in the Office Action dated 4/1/20 has been withdrawn.



2. Specification
A.	The objection to the specification has been withdrawn in view of Applicants’ amendments.

B.	It is noted that the listing of reference in paragraph [0016] has not been considered unless it has been cited on in Information Disclosure Statement.



3. Claim Objections
A.	The objection to claim 24 has been withdrawn in view of Applicants’ amendment.

B.	Though not incorrect, it is noted that claim 56 recites “antibodies”, whereas independent claim 53, from which it depends, recites “antibody”.



4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A.	The rejection regarding being enabling only for IGF11-16 has been withdrawn in view of Applicants’ amendments. However, these claims are included in the rejection below (paragraph “C”)


B.	The rejection over claims 24-27 has been withdrawn in view of Applicants’ amendments to limit the antibodies to specific CDRs.


C.	Claims 1-15, 17-23, 27-39, 41 and 43-47 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the antibodies comprising SEQ ID NO:3-8, does not reasonably provide enablement for those with 1 or 2 alterations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicants’ addition of the specific CDR sequences does greatly reduce the scope to what is enabled. However, the recitation in claim 1 that each of the CDRs can have 1 or 2 residues is why the rejection has been made. The crux of Applicants’ arguments is that Rudikoff states that “all substitutions need not and probably do not affect antigen binding”. This argument has been considered, but is not deemed persuasive. The statute for enablement, respectfully, is “make and use”, not “make and test”. Applicants have not shown which of the residues do not affect binding. It is also noted that Rudikoff states “probably do not affect binding”, leading to uncertainty and, therefore, the need for further experimentation. Applicants did not argue the other two references cited in that Office Action.


(1) treating any and all conditions associated with IGF-I and IGF-II, including the list of conditions in claim 38, prevention of aging in claim 41 or the list of diseases in claim 44, nor for (2) prevention of any condition or disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The breadth of the claims is excessive with regard to claiming treating or preventing any and all conditions or diseases associated with IGF-I and IGF-II. While effects and knowledge of IGF/IGFR are well-known, Applicants only provide guidance and working examples of antibody effects on proliferating myoblasts, enhancing glucose uptake, increasing muscle mass and tibia length and inducing hypoglycemia. However, these Examples do not translate and cannot be extrapolated to the long list of conditions in claims 38 and 44, nor for “prevention of aging” in claim 41, as the specification does not provide guidance or working examples of treatment or prevention of these conditions/diseases. Given the guidance in the specification, it is not predictable to one of ordinary skill in the art how prevent any condition, or how to treat conditions which are not exemplifies.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	


5. Claim Rejections - 35 USC § 112(a) – written description
A.	The rejection regarding IGF11-16 has been withdrawn in view of Applicants’ amendments.

B.	Claims 3, 6 and 20 remain rejected over the “superbinder” antibodies for the reasons already of record on page 7 of the Office Action dated 11/5/20. Applicants did not address this argument.

C.	Claims 50-56 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. Applicants have provided written description of an anti-IGF-1 receptor antibody comprising SEQ ID NO:3-8. However, the genus in clam 50 (which does not depend from claim 
Other than a requirement that the antibody binds a CR domain of IGF-I receptor, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid or protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, an anti-IGF-I receptor antibody comprising SEQ ID NO:3-8, alone, is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.




6. Claim Rejections - 35 USC § 112(b)
	All rejections have been withdrawn in view of Applicants’ amendments.




7. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




B.	Claims 50-52 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Garrett et al. (US 2010/0267927). Garrett teaches methods of treating IGF-I conditions using an antibody (e.g. paragraphs [0034], [0047] and [0067]). Absent evidence to the contrary, it would be expected that these antibodies bind to the CR (e.g. paragraphs [0305], [0328] and [0336]). The term “vicinity thereof” is subjective. Therefore, the antibodies of Garrett would meet this limitation even if the protein does not comprise this epitope.


C.	Claim 53 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yip et al. (1991). Yip teaches producing an antibody to residues 241-251 of the alpha subunit of IGF-1 receptor. This region comprises the CR. 



8. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (1991) in view of Goetsch et al. (U.S. Patent No. 10,202,458). Yip teaches that a region in the cysteine-rich region of IGF-1 receptor (i.e. CR domain) plays an important role in binding (Abstract). Yip does not teach instant SEQ ID NO:32/33. However, Goetsch does teach this region of IGF-1R. Given this, it would have been obvious to have made an antibody to the CR region of any known IGF-1R for experimental purposes (e.g. structure/function or ligand-binding studies).


Patent SEQ ID NO:52 vs Instant SEQ ID NO:32/33

; Patent No. 10202458
; GENERAL INFORMATION
;  APPLICANT: PIERRE FABRE MEDICAMENT
;  APPLICANT:GOETSCH Liliane, et al. 
;  TITLE OF INVENTION: NOVEL IGF-1R ANTIBODY AND ITS USE AS ADDRESSING VEHICLE FOR THE
;  TITLE OF INVENTION:TREATMENT OF CANCER
;  FILE REFERENCE: 367603D33596
;  CURRENT APPLICATION NUMBER: US/15/305,157
;  CURRENT FILING DATE: 2016-10-19
;  PRIOR APPLICATION NUMBER: PCT/EP2015/059050
;  PRIOR FILING DATE: 2015-04-27
;  PRIOR APPLICATION NUMBER: US61984160
;  PRIOR FILING DATE: 2014-04-25
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 52
;  LENGTH: 512
;  TYPE: PRT
;  ORGANISM: artificial
;  FEATURE:
;  OTHER INFORMATION: IGF-1R ECD Nterminal (human)
US-15-305-157-52
  Query Match             100.0%;  Score 62;  DB 1;  Length 512;
  Best Local Similarity   100.0%;  



Qy          1 PSGFIRNGSQSM 12
              ||||||||||||
Db        308 PSGFIRNGSQSM 319




9. Claim Rejections - 35 USC § 103
Claim 56 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yip et al. (1991). Yip teaches “[w]here indicated, immunoglobulin was prepared from the serum by ammonium sulfate precipitation at 50% saturation (see “Production of Anti-Peptide Serum”). However, Yip does not state that the antibody to the CR region was precipitated. Regardless, it would have been obvious to have precipitated/purified the antibody for further research purposes.




10. Prior Art of Interest Not Relied Upon
	Yip et al. (1988) teaches the localization of the insulin-binding site to the cysteine-rich region of the insulin receptor α-subunit. However, the reference does not teach any more than Garrett et al. for the purposes of the rejections under 35 USC 102 and 103.




11. Conclusion
A.	Claims 24-27 are objected to since they depend from rejected base claims, but are otherwise allowable.


B.	Claims 1-15, 17-23 and 28-39, 41, 43-47 and 50-56 are not allowable.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647